      Case 1:14-cv-00964-KG-SCY Document 321 Filed 09/12/19 Page 1 of 1




                                      September 12, 2019

Elisabeth Shumaker, Clerk
United States Court of Appeals for the Tenth Circuit
The Byron R. White United States Courthouse
1823 Stout Street
Denver, CO 80257


Re: Hernandez v. Fitzgerald et al 14cv964 KG-SCY USCA 19-02102

Dear Ms. Shumaker,

      Please be advised that the record on appeal in the above referenced matter is now
complete.

       ( )    A transcript order form has been filed by the appellant stating that a transcript is
              not necessary for this appeal.

       ( )    A transcript order form has been filed by appellant stating that the necessary
              transcript is already on file in the United States District Court.

       (X)    The transcripts which were ordered are now on file with the United States
              District Court.

                                                       Sincerely,
                                                       Mitchell R. Elfers
                                                       Clerk of Court

                                                              /s/

                                                       By: Victoria Harvell


   cc: Counsel of Record
